Citation Nr: 0902259	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-04 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of lumbar strain, with degenerative changes.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.   

3.  Entitlement to a rating in excess of 10 percent for 
bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Jesse L. Kearney, Attorney At 
Law


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to April 1967, 
January to May 1983, January to June 1990, and from September 
1991 to March 1992. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.

The issue of entitlement to a rating in excess of 10 percent 
for residuals of a lumbar strain, with degenerative changes 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus has been 
assigned the maximum schedular rating authorized under 
Diagnostic Code (DC) 6260.  

2.  Throughout the entire time on appeal, the veteran's skin 
disorder has been manifested by tinea pedis on no more than 
five percent of his body with the need for no more than 
topical therapy in the past 12-month period.  


CONCLUSIONS OF LAW

1.  The law precludes assignment of a disability rating in 
excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.87, DC 6260 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
bilateral tinea pedis have not been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.20, 4.118, DCs 7813-7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Tinnitus

By a December 1994 rating action, the RO granted service 
connection for tinnitus and awarded a 10 percent rating for 
this disability, effective from July 1994.  Subsequently, in 
August 2005, the veteran filed a claim for an increased 
rating for this service-connected disorder.

Tinnitus is evaluated under DC 6260.  This diagnostic code 
was revised effective June 13, 2003.  The revisions were 
intended to codify VA's longstanding practice of assigning a 
single 10 percent evaluation for recurrent tinnitus, whether 
the sound is perceived as being in one ear or both ears, or 
in the head.  See Schedule for Rating 
Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 
(May 14, 2003).  

This diagnostic code has not changed and continues to 
stipulate that only a single evaluation for recurrent 
tinnitus will be assigned-whether the sound is perceived in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
DC 6260, Note 2 (2008); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006) (affirming VA's longstanding interpretation 
of DC 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral).

Clearly, there is no legal basis upon which to award the 
veteran a disability rating in excess of 10 percent for 
tinnitus.  Accordingly, the claim is denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Bilateral Tinea Pedis

By an August 1999 rating action, the RO granted service 
connection for bilateral tinea pedis and awarded a 
compensable evaluation of 10 percent, effective from March 
1996, for this disability.  The veteran's tinea pedis has 
remained evaluated as 10 percent disabling.  

According to the applicable diagnostic codes, DC 7813 rates 
impairment resulting from dermatophytosis, and DC 7806 
evaluates impairment resulting from dermatitis or eczema.  
These diagnostic codes stipulate that the applicable 
service-connected disability is to be rated under the 
criteria of DC 7806; as disfigurement of the head, face, or 
neck (DC 7800); or as scars (DCs 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  38 C.F.R. 
§ 4.118.

Accordingly, in order to obtain a disability rating in excess 
of 10 percent for dermatitis or eczema, the evidence must 
show:

*	A skin disorder of the head, face, or neck with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with two or three 
characteristics of disfigurement (30 percent disabling 
under DC 7800); 
*	Scars, other than the head, face, or neck, that are deep 
or that cause limited motion in an area or areas 
exceeding 12 square inches (77 sq. cm.) (20 percent 
disabling under DC 7801); 
*	Dermatitis or eczema that involves 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected (30 percent disabling under DC 7806); or 
*	Systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 
six weeks or more, but not constantly, during the past 
12-month period (30 percent disabling under DC 7806).

After reviewing the evidence of record, the Board finds that 
the criteria for a disability rating in excess of 10 percent 
have not been met.

According to pertinent medical evidence received during the 
current appeal, the October 2005 VA examination report 
indicated that the veteran exhibited macerated tissue 
variably between his toes.  A September 2005 VA outpatient 
treatment record indicated that the veteran had maceration on 
his feet, bilaterally, between his toes.  The clinician 
additionally noted destruction of the veteran's cuticle on 
his left fifth finger.  Nail dystrophy and onycholysis of his 
left fifth finger was also noted in a May 2005 VA outpatient 
treatment record.  

Clearly, there was no indication that the veteran's service-
connected skin disability affects his head, face, or neck.  
Therefore, the Board finds that an increased disability 
rating pursuant to DC 7800 is not warranted.  

Moreover, relevant evidence does not demonstrate scars, other 
than the head, face, or neck, that are deep or that cause 
limited motion in an area or areas exceeding 12 square 
inches.  Thus, a 20 percent is not warranted under DC 7801.

Next, the Board finds that the veteran's skin disability does 
not involve 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected.  According to the October 
2005 VA examination, the body surface affected in total was 
approximately 5 percent, while the exposed body surface area 
affected was 0 percent.  As such, a disability rating in 
excess of 10 percent is not warranted under this provision.

Further, the evidence does not demonstrate the need for 
systemic therapy, such as the use of corticosteroids or other 
immunosuppressive drugs, for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
May 2005 VA outpatient treatment record indicated that the 
veteran was given a topical solution to apply to his tinea 
pedis two times a day.  He was educated on the need to keep 
his feet dry and advised to buy over-the-counter power to 
apply to his feet and shoes regularly.  Similar instructions 
were given to him at a September 2005 VA outpatient treatment 
visit.  

The VA examiner in October 2005 commented that "over the 
last 12 months the (veteran) has used the antifungal powder, 
the antifungal cream, Nizoral and more recently Loprox and 
vinegar socks twice a week unless he flares at which point he 
uses everyday for a week in order to get everything under 
control."  Importantly, such creams are not "systemic 
therapy," but, rather, are topical (local) in nature.  

In this case, the evidence does not demonstrate that systemic 
therapy, such as the use of oral or intravenous medications, 
was required to treat the condition.  Therefore, the Board 
finds that an increased disability rating pursuant to DC 7806 
is not warranted.

In conclusion, the Board finds that the veteran's bilateral 
tinea pedis disability has not manifested symptomatology that 
more nearly approximates the criteria required for a rating 
in excess of 10 percent at any time during the appeal period.  

In reaching this decision, the Board has considered the 
veteran's written statements that his service-connected skin 
disorder is worse than that contemplated by the assigned 
rating in effect.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
bilateral tinea pedis disability.  However, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  Further, as 
the Board has discussed herein, physical examinations 
completed during the current appeal have provided sufficient 
objective findings with which to rate adequately the 
service-connected skin disorder.  Therefore, the Board finds 
that the medical findings, which directly address the 
criteria under which the service-connected disabilities are 
evaluated, more probative than the veteran's assessment of 
the severity of his disabilities.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds no evidence that the veteran's 
disabilities have caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.

In this case, during the period in question, the evidence 
does not demonstrate that there were frequent periods of 
hospitalization.  Further, there is no indication in the 
record that the veteran's tinea pedis has resulted in any 
occupational impairment or that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  

For these reasons, the Board finds that referral for 
consideration of an extraschedular evaluation for his 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. As the weight of the 
evidence is against the veteran's claim, the Board is unable 
to grant the benefits sought. 

Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006);  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

As has been discussed herein with regard to the veteran's 
claim for an increased rating for tinnitus, this issue cannot 
be substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which stipulates that, where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the basis of a lack of legal merit or a 
lack of entitlement under the law).  Under such 
circumstances, the VCAA's duty to notify and duty to assist 
provisions are not applicable.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002) & Smith (Claudus) v. Gober, 
14 Vet. App. 227 (2000, aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  
See also VAOPGCPREC 5-2004 (June 23, 2004) (which stipulates 
that VA is not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

With regard to the veteran's claim for an increased rating 
for his service-connected bilateral tinea pedis, the Board 
notes that a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the veteran in September 
2005, prior to the RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for increased 
ratings as this is the premise of the claim.  It is therefore 
inherent that he had actual knowledge of the rating elements 
of the claim.  In addition, he was provided with notice of 
the type of evidence necessary to establish an effective date 
for the disabilities on appeal by correspondence dated in 
July 2006.  Any questions as to the appropriate effective 
dates to be assigned are moot as the claims have been denied.  

The Board acknowledges that the VCAA letter sent to the 
veteran in September 2005 did not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim. Specifically, 
the September 2005 VCAA letter requested that he submit all 
evidence in his possession that would indicate that his 
disabilities had increased in severity, including statements 
from doctors and/or individuals who could describe from their 
knowledge and personal observations in what manner his 
disability had become worse.  

Additionally, a January 2007 statement of the case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of his claim.  Based on the evidence above, the 
veteran can be expected to understand from the various 
letters from the RO what was needed to support his claim.

Moreover, he demonstrated actual knowledge of what was needed 
to support his claim.  Specifically, at his October 2005 VA 
dermatological examination, he indicated that he has 
continued to have problems especially during the summer 
months.  He reported however, that over the past years his 
flares occurred every three months, more so in the summer, 
than the winter.  These statements demonstrate his actual 
knowledge in understanding of the information necessary to 
support his increased rating claim. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records.  The veteran submitted private 
treatment records.  A VA examination pertinent to the tinea 
pedis issue on appeal was obtained in October 2005.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for tinnitus is denied.

A rating in excess of 10 percent for bilateral tinea pedis is 
denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The veteran has essentially indicated that his service-
connected low back disability has worsened since his last VA 
examination, conducted in December 2005.  Specifically, the 
veteran stated in his February 2007 substantive appeal that 
he was now receiving injections into his back.  He further 
explained in a VA Form 21-4138 submitted in March 2007 that 
he was "current(ly) being injected into (his) back for 
pain."  A review of the December 2005 VA examination report 
does not reveal that the veteran was receiving injection 
therapy for his back condition at that time.

Further, in December 2006, the veteran reported feeling 
tingling and numbness in his toes at a VA physical therapy 
consultation.  These symptoms were different than those 
previously reported at his December 2005 VA examination.  In 
fact, at his December 2005 VA examinationn he had denied any 
radiculopathy components or persistent neurologic deficit of 
the lower extremities.  Also, at a May 2006 VA outpatient 
treatment visit, he reported that his back pain had been 
getting worse for the last 6-8 months. 

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  

Under these circumstances, the veteran should be afforded a 
VA examination for the purpose of determining the current 
severity of the service-connected disability on appeal.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).    

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA outpatient treatment records 
from the Little Rock VA Medical Center 
since January 2007 and from the Physical 
Therapy Plus-Pine Bluff Clinic since June 
2006.

2.  Accord the veteran an examination to 
determine the severity of his service-
connected low back disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should provide 
ranges of motion of the thoracolumbar 
spine, describe symptoms exhibited by the 
veteran to include any ankylosis, gait, 
scoliosis, muscle spasms, guarding, 
localized tenderness, neurological and 
orthopedic involvement, limitation of 
motion, pain on use, weakness, excess 
fatigability, and/or incoordination.  

The examiner should also assess whether 
the veteran exhibits signs and symptoms of 
intervertebral disc syndrome, and address 
the number of incapacitating episodes, if 
any, experienced by the veteran, giving 
the estimate in the number of weeks (total 
duration) over the past twelve months.  

3.  Thereafter, readjudicate the claim 
for an increased rating for the veteran's 
service-connected low back disability.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

No action is required of the veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


